Exhibit 10.4

 

March 11, 2015

 

Chart Acquisition Corp.

555 5th Avenue, 19th Floor

New York, New York 10017

 

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

 

Cowen and Company, LLC

599 Lexington Avenue

New York, New York10022

 

Re:     Initial Public Offering

 

Ladies and Gentlemen:

 

This second amended and restated letter agreement (“Letter Agreement”) amends
and restates that certain amended and restated Letter Agreement, dated as of
September 9, 2014 (the “Original Letter Agreement”) by and among Chart
Acquisition Corp., a Delaware corporation (the “Company”), Deutsche Bank
Securities, Inc. and Cowen and Company, LLC, as the representatives of the
underwriters (the “Underwriters”) and the Insiders (as defined below). The
Original Letter Agreement was delivered to you in accordance with the
Underwriting Agreement (the “Underwriting Agreement”) entered into by and
between the Company and the Underwriters, relating to the Company’s underwritten
initial public offering (the “Offering”), of 7,500,000 of the Company’s units
(the “Units”), each comprised of one share of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), and one warrant exercisable for
one share of Common Stock (each, a “Warrant”). The Units sold in the Offering
have been listed on the Nasdaq Capital Market pursuant to a registration
statement on Form S-1 and prospectus (the “Prospectus”) filed by the Company
with the Securities and Exchange Commission (the “Commission”). Certain
capitalized terms used herein are defined in paragraph 16 hereof.

 

WHEREAS, the requisite number of stockholders of the Company have approved an
amendment to the Company’s amended and restated certificate of incorporation to,
among other things, extend the date before which the Company must complete a
business combination from March 13, 2015 (the “Original Termination Date”) to
June 13, 2015 (the “Extended Termination Date”); and

 

WHEREAS, the parties to the Original Letter Agreement desire to amend and
restate the Original Letter Agreement to provide, among other things, that any
references to the Original Termination Date shall be replaced with the Extended
Termination Date.

  

The Insiders and Underwriters hereby agree with the Company as follows:

 

1. Each Insider of the Company hereby agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, such person shall vote, as applicable, all
Founder Shares, Placement Shares and any shares acquired by such person in the
Offering or in the secondary public market in favor of such proposed Business
Combination.

 

2. (a) Each Insider of the Company hereby agrees that in the event that the
Company fails to consummate a Business Combination within 30 months from the
date of the Prospectus, such person, shall take all reasonable steps to cause
the Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than ten business days
thereafter, redeem the Common Stock held by the Public Stockholders, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including any amounts representing interest earned on the
Trust Account less any interest released for working capital purposes, payment
of taxes or dissolution expenses, divided by the number of shares of Common
Stock then outstanding, subject in each case to the Company’s obligations under
Delaware law to provide for claims of creditors and other requirements of
applicable law and (iii) as promptly as reasonably possible following such
redemption, subject to the approval of Insiders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and the
requirements of other applicable law.

 





 

 

(b) Each of the Company and its officers and directors hereby agree they will
not propose any amendment to the Company's amended and restated certificate of
incorporation that would affect the substance or timing of the Company's
redemption obligation, as described in Section 9.1(a) of the Company’s amended
and restated certificate of incorporation.

 

(c) Each Insider acknowledges that such party has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Trust Account with
respect to the Founder Shares or Placement Shares only.

 

(d) Each Insider hereby further waives, with respect to any shares of the Common
Stock or Placement Shares held by such undersigned party, any redemption rights
such party may have (i) in connection with the consummation of a Business
Combination, (ii) if the Company fails to consummate its initial Business
Combination within 30 months from the date of the
Prospectus; provided, however, that if any of the Insiders, should acquire
public shares in or after the Offering, such Insiders will be entitled to
redemption rights with respect to such public shares if the Company fails to
consummate a Business Combination within 30 months from the date of the
Prospectus, (iii) in connection with an expired or unwithdrawn tender offer, and
(iv) upon the liquidation of the Company prior to the expiration of the 30 month
period.

 

3. (a) To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,125,000 shares of Common Stock (as described
in the Prospectus), the Insiders (except Messrs. Joseph R. Wright, Governor
Thomas Ridge, Senator Joseph Robert Kerrey, Timothy N. Teen and Manuel D.
Medina) shall return to the Company for cancellation, at no cost, an aggregate
number of Founder Shares determined by multiplying 281,250 by a fraction: (i)
the numerator of which is 1,125,000 minus the number of shares of the Common
Stock purchased by the Underwriters upon the exercise of their over-allotment
option, and (ii) the denominator of which is 1,125,000. The Insiders further
agree that to the extent that: (A) the size of the Offering is increased or
decreased and (B) the Insiders have either purchased or sold shares of the
Common Stock or an adjustment to the number of Founder Shares has been effected
by way of a stock split, stock dividend, reverse stock split, contribution back
to capital or otherwise, in each case in connection with such increase or
decrease in the size of the Offering, then, (x) the references to 1,125,000 in
the numerator and denominator of the formula in the immediately preceding
sentence shall be changed to a number equal to 15% of the number of shares
included in the Units issued in the Offering and (y) the reference to 281,250 in
the formula set forth in the immediately preceding sentence shall be adjusted to
such number of shares of the Common Stock that the Insiders would have to return
to the Company in order that the Insiders will hold an aggregate of 20% of the
Company’s issued and outstanding shares (which 20% shall include any Founder
Shares held by each of Messrs. Wright, Ridge, Kerrey, Teen and Medina) after the
Offering (assuming the Underwriters do not exercise their over-allotment option
and excluding any Placement Shares).

 



2

 

 

(b) In the case of any of the Founder Shares owned by the Insiders that are not
subject to forfeiture pursuant to paragraph 3(a) above, until the earlier of (A)
one year after the consummation of the Business Combination or earlier if,
subsequent to the Business Combination, the last sales price of the Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Business Combination, or (B) the date on which the Company consummates a
liquidation, merger, stock exchange or other similar transaction after the
Business Combination that results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property (such applicable period being the “Founder Lock-Up Period”); provided
that, to the extent any Founder Shares remain subject to forfeiture as described
in this paragraph 3(b)(i) and (ii) below, the Founder Lock-up Period shall be
automatically extended until such Founder Shares are no longer subject to
forfeiture; the Insiders shall not, except as described in the Prospectus, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder (the “Exchange Act”), with respect to the
Founder Shares, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Founder Shares, whether any such transaction is to be settled by
delivery of the Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (b)(i) or (b)(ii). Each of the Insiders, agrees, with respect to the
Founder Shares that are the subject to this paragraph 3(b), in the event the
Company’s trading price of the Common Stock does not exceed the following price
targets subsequent to the Business Combination, such Insider acknowledges and
agrees that it, he or she shall forfeit any and all rights to a portion of the
Founder Shares, as follows:

 

(i) in the event the last sale price of the Common Stock does not equal or
exceed $11.50 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within 60 months following the closing of the
Business Combination, the Insiders (and Permitted Transferees) shall forfeit
pro-rata any and all rights to an aggregate of 2.5% of shares of Common Stock
issued and outstanding (after exercise or expiration of the Over-allotment
Option and excluding any Placement Shares); and

 

(ii) in the event the last sale price of the Common Stock does not equal or
exceed $13.50 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within 60 months following the closing of the
Business Combination, the Insider (and Permitted Transferees) shall forfeit
pro-rata any and all rights to 2.5% of shares of Common Stock issued and
outstanding (after exercise or expiration of the Over-allotment Option and
excluding any Placement Shares) in addition to any shares forfeited under
Section 3(a)(i) above.

 

(c) Until 30 days after the consummation of the Business Combination (“Placement
Unit Lock-Up Period”), each of Sponsor, Mr. Joseph R. Wright and Cowen shall
not, except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to
the Placement Units, Placement Shares, Placement Warrants, Tendered Warrants or
shares of Common Stock underlying the Placement Warrants or Tendered Warrants,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any of the
Placement Units, Placement Shares, Placement Warrants, Tendered Warrants or
shares of Common Stock underlying the Placement Warrants or Tendered Warrants,
whether any such transaction is to be settled by delivery of the Common Stock or
such other securities, in cash or otherwise, or (iii) publicly announce any
intention to effect any transaction specified in clause (c)(i) or (c)(ii).

 

(d) Notwithstanding the provisions contained in paragraphs 3(b) and 3(c) herein,
any Insider or Cowen may transfer, as applicable, the Founder Shares and/or
Placement Units, Placement Shares, Placement Warrants, Tendered Warrants or
shares of Common Stock underlying the Placement Warrants or Tendered Warrants:
(i) to the Company’s officers or directors, to the other Insiders, any
affiliates or family members of any of the Company’s officers, directors or
other Insiders, any member of Sponsor or partners, affiliates or employees of
members of the Sponsor, or partners of Cowen or any of their respective
affiliates; (ii) by gift to a member of the Sponsor or partners, affiliates, or
employees of the members of the Sponsor, or a partner of Cowen or their
immediate family or one of the Insiders, an immediate family member of one of
the members of the Sponsor or to a trust, the beneficiary of which is a member
of Sponsor or a family member of a member of the Sponsor or partners, affiliates
or employees of the members of the Sponsor, or partner of Cowen and their
immediate family, or an Insider, or to a charitable organization; (iii) by
virtue of the laws of descent and distribution upon death of an Insider
(including members of Sponsor) or a partner of Cowen; (iv) pursuant to a
qualified domestic relations order; (v) by virtue of the laws of the state of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor or, in the case of Cowen, by virtue of the laws of the Cayman
Islands or its controlling limited partnership agreement; (vi) in the event of
the Company’s liquidation prior to the completion of the Business Combination;
or (vii) in the event that the Company consummates a liquidation, merger, stock
exchange or other similar transaction that results in all of its stockholders
having the right to exchange their shares of the Common Stock for cash,
securities or other property subsequent to the consummation of the Business
Combination; provided, however, that, in the case of clauses (i) through (v),
these permitted transferees (each, a “Permitted Transferee”) enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions in paragraphs 3(b) and 3(c) herein; provided, further that any
Placement Units, Placement Shares or Placement Warrants held by Cowen or any of
its “related persons” under the rules of the Financial Industry Regulatory
Authority shall not be sold during the Offering or sold, transferred, assigned,
pledged, or hypothecated, or be the subject of any hedging, short sale,
derivative, put, or call transaction that would result in the effective economic
disposition of any such Placement Units, Placement Shares or Placement Warrants
by any person for a period of 180 days immediately following the date of
effectiveness of the registration statement of which the Prospectus forms a
part.

 



3

 

 

(e) Further, each Insider agrees that after the Founder Lock-Up Period or the
Placement Unit Lock-Up Period, as applicable, has elapsed, the Founder Shares
and/or Placement Units, Placement Shares, Placement Warrants or shares of Common
Stock underlying the Placement Warrants owned by such Insider shall only be
transferable or saleable pursuant to a sale registered under the Securities Act
or pursuant to an available exemption from registration under the Securities Act
of 1933, as amended (the “Securities Act”). The Company and each Insider
acknowledges that pursuant to that certain registration rights agreement to be
entered into among the Company and certain securityholders of the Company,
parties to the agreement may request that a registration statement relating to
the Founder Shares and/or Placement Units, Placement Shares, Placement Warrants
or shares of Common Stock underlying the Placement Warrants be filed by the
Company with the Commission prior to the end of the Founder Lock-Up Period or
the Placement Unit Lock-Up Period, as the case may be; provided, however, that
such registration statement does not become effective prior to the end of the
Founder Lock-Up Period or the Placement Unit Lock-Up Period, as applicable.

 

(f) Subject to the limitations described herein, each Insider shall retain all
of such Insider’s rights as a securityholder during, as applicable, the Founder
Lock-up Period and/or Placement Unit Lock-Up Period including, without
limitation, the right to vote, as the case may be, the Founder Shares and/or
Placement Shares.

 

(g) During the Founder Lock-Up Period and Placement Unit Lock-Up Period, all
dividends payable in cash with respect to such securities shall be paid, as
applicable, to each security holder, but all dividends payable in Common Stock
or other non-cash property shall become subject to the applicable lock-up period
as described herein and shall only be released from such lock-up in accordance
with the provisions of this paragraph 3.

 

(h) Cowen agrees to purchase up to 1,312,500 Warrants, Joseph R. Wright agrees
to purchase up to 125,000 Warrants, and the Sponsor (together with Cowen and
Joseph R. Wright, the “Warrant Purchasers”) agrees to purchase up to 2,312,500
Warrants, in each case, at a purchase price of $0.60 per Warrant in a tender
offer which will occur after the announcement by the Company of its having
entered into a binding agreement with respect to its initial Business
Combination (the “Warrant Tender Offer”); provided, however, that the aggregate
number of Warrants subject to the Warrant Tender Offer shall be reduced at a
ratio of one for every two Warrants tendered pursuant to the Warrant Extension
Tender Offer (as defined below) and the tender offer consummated by the Warrant
Purchasers on September 12, 2014 (the “Initial Warrant Tender Offer”) (rounded
to the nearest number). In the event of any such reduction, the amount of
Warrants each Warrant Purchaser agrees to purchase shall be reduced pro rata.
Each of the Warrant Purchasers further agrees not to tender any of its Placement
Warrants or any public warrants it may hold in the Warrant Tender Offer, which
shall be consummated only upon, and simultaneously with, a Business Combination.
The Warrant Purchasers also agree to deposit with Continental Stock Transfer &
Trust Company (“Escrow Account”) an aggregate of $2,250,000 (representing $0.60
per Warrant for up to 3,750,000 of the Warrants), of which $2,247,690 remains
following the consummation of the Initial Warrant Tender Offer. Each of the
Warrant Purchasers further agrees that in the event the Company is unable to
consummate the initial Business Combination, Continental Stock Transfer & Trust
Company shall distribute to the holders of the Warrants the entire Escrow
Account (as reduced by the amounts distributed in connection with the Warrant
Extension Tender Offer), as promptly as reasonably possible, but no more than
five business days after 30 months from the date of the Prospectus.

 

(i) Cowen agrees to purchase up to 2,622,305 Warrants, Joseph R. Wright agrees
to purchase up to 249,746 Warrants, and the Sponsor agrees to purchase up to
4,620,249 Warrants, in each case, at a purchase price of $0.30 per Warrant in a
tender offer which will close on or about the Original Termination Date (the
“Warrant Extension Tender Offer”). Each of the Warrant Purchasers further agrees
not to tender any of its Placement Warrants or any public warrants it may hold
in the Warrant Extension Tender Offer.

 



4

 

 

4. Without limiting the provisions of paragraph 3 hereof, during the period
commencing on the effective date of the Underwriting Agreement and ending 180
days after such date, each of the undersigned shall not (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to any Units, Placement Units, shares of Common Stock, Warrants,
Placement Shares, Placement Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by an undersigned
party, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of any Units,
Placement Units, shares of Common Stock, Warrants, Placement Shares, Placement
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by the undersigned, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii).

 

5. In the event of the liquidation of the Trust Account without the consummation
of a Business Combination, each of Joseph R. Wright and Christopher D. Brady
(the “Indemnitors”) agree to jointly and severally indemnify and hold harmless
the Company against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened, or any claim whatsoever) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) a prospective target
business with which the Company has discussed entering into a transaction
agreement for a Business Combination (a “Target”) as described in the
Prospectus; provided, however, that such indemnification of the Company by the
Indemnitors shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below $10.00
(or approximately $9.96 if the over-allotment is exercised in full) per share of
the Common Stock sold in the Offering (the “Offering Shares”),
and, provided, further, that only if such third party or Target has not executed
an agreement waiving claims against and all rights to seek access to the Trust
Account whether or not such agreement is enforceable. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Indemnitors shall not be responsible for any liability as a result of any such
third party claims. Notwithstanding any of the foregoing, such indemnification
of the Company by the Indemnitors shall not apply as to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act. The Indemnitors shall have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Indemnitors, the Indemnitors notify the Company in
writing that the Indemnitors shall undertake such defense.

 

6. Each of the undersigned and the Company agrees that the Company will not
engage any third party to render services, agree to purchase any products from
such third party, or enter into any discussion or any acquisition agreement with
a Target unless (i) such third party or Target has agreed to execute a waiver
against any right, title, interest or claim of any kind in or to any monies held
in the Trust Account or any proceeds from the Trust Account that is acceptable
to the Board of Directors of the Company (the “Board”) or (ii) the Board has
consented in writing to dispense with such waiver with respect to such services,
product, discussions or acquisition agreement, in each case with the written
consent of each of the Indemnitors as part of the consent of the Board.

 

7. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, each officer and director hereby agrees that
until the earliest of the Company’s initial Business Combination, liquidation or
such time as such party ceases to be an officer or director of the Company, such
person shall present to the Company for its consideration, prior to presentation
to any other entity, any suitable Business Combination opportunities of which
such person or companies or entities which such person manages or controls
becomes aware, subject to any pre-existing fiduciary or contractual obligations
such party might have as disclosed to the Company.

 

8. As applicable, the biographical information furnished to the Company by an
officer or director of the Company is true and accurate in all material respects
and does not omit any material information with respect to such person’s
background. Each of the questionnaires furnished to the Company by an officer
and director is true and accurate in all material respects.

 



5

 

 

9. Each undersigned party represents and warrants that:

 

(a) such party is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b) such party has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities and the
undersigned is not currently a defendant in any such criminal proceeding; and

 

(c) such party has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

10. No Insider shall receive any finder’s fee, reimbursement, consulting fee,
monies in respect of any repayment of a loan or other compensation prior to, or
in connection with any services rendered in order to effectuate the consummation
of the Business Combination (regardless of the type of transaction that it is),
other than the following:

 

(a) repayment of $175,000 in loans made to the Company by the Sponsor in
connection with the preparation, filing and consummation of the Offering;

 

(b) payment of an aggregate of $10,000 per month to the Sponsor or an affiliate
of the Sponsor, for office space, general office support, and receptionist,
secretarial and administrative services;

 

(c) reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, provided that no
proceeds held in the Trust Account may be applied to the payment of such
expenses prior to the consummation of a Business Combination;

 

(d) repayment of loans, if any, and on such terms as to be determined by the
Company from time to time after completion of this Offering, made by the Sponsor
or an affiliate of the Sponsor or any Insider to finance working capital
requirements of the Company; provided, that, if the Company does not consummate
a Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment; and

 

(e) Promptly following the consummation of the Company’s initial Business
Combination, the Company shall reimburse the Warrant Purchasers for the fees and
expenses incurred in connection with the Warrant Tender Offer and the Warrant
Extension Tender Offer.

 

11. Each undersigned party acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations, and warranties
set forth herein in proceeding with the Offering.

 

12. To the extent applicable, each undersigned party authorizes any employer,
financial institution, or consumer credit reporting agency to release to the
Underwriters and their legal representatives or agents (including any
investigative search firm retained by the Underwriters) any information they may
have about such undersigned party’s background and finances (“Information”),
purely for the purposes of the Offering (and shall thereafter hold such
information confidential). Neither the Underwriters nor its agents shall be
violating such undersigned party’s right of privacy in any manner in requesting
and obtaining the Information and the undersigned hereby releases them from
liability for any damage whatsoever in that connection.

 

13. Each officer and director of the Company acknowledges and agrees that the
Company will not consummate any Business Combination with any company with which
an officer or director has had any discussions in such person’s capacity as an
officer or director of the Company, formal or otherwise, prior to the
consummation of the Offering, with respect to a Business Combination. Until the
earlier of (i) the entry into a definitive agreement by the Company for a
Business Combination; (ii) the liquidation of the Company; or (iii) the
termination of such person as an officer or director of the Company, each
officer and director of the Company agrees not to become affiliated as an
officer or director of a blank check company similar to the Company.

 



6

 

 

14. Each undersigned party acknowledges and agrees that the Company will not
consummate any Business Combination that involves a company which is affiliated
with such undersigned party unless the Company obtains an opinion from an
independent investment banking firm which is a member of FINRA that the Business
Combination is fair to the Company’s stockholders from a financial perspective.

 

15. Each officer and director has full right and power, without violating any
agreement to which such person is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the board of directors of the Company, as
applicable, and hereby consents to being named in the Prospectus as an officer
and/or as a director of the Company, as applicable.

 

16. As used in this Letter Agreement, (i) “Business Combination” shall mean a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 2,156,250 shares of the
Common Stock of the Company acquired by Sponsor for an aggregate purchase price
of $25,000, or approximately $0.0116 per share, prior to the consummation of the
Offering; (iii) “Public Stockholders” shall mean the holders of securities
issued in the Offering; (iv) “Placement Shares” shall mean the shares of Common
Stock sold as part of the Placement Units; (v) “Placement Warrants” shall mean
the aggregate of 375,000 Warrants to purchase up to an aggregate of
375,000 shares of the Common Stock that are acquired as part of the Placement
Units; (vi) “Placement Units” shall mean the aggregate of 375,000 Units of the
Company (each Placement Unit consists of one Placement Warrant and one Placement
Share) sold in a private placement simultaneous with the Offering for an
aggregate purchase price of $3,750,000 to Sponsor, Joseph R. Wright and Cowen;
(vii) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Offering and the Private Placement will be deposited; (viii)
“Prospectus” shall mean the prospectus included in the registration statement
filed by the Company in connection with the Offering, as supplemented or amended
from time to time; (ix) “Private Placement” shall mean that certain private
placement transactions occurring simultaneously with the closing of the Offering
pursuant to which the Company has agreed to sell (A) 231,250 Placement Units to
Chart Acquisition Group LLC, a Delaware limited liability company (the
“Sponsor”), (B) 12,500 Placement Units to Joseph R. Wright and
(C) 131,250 Placement Units to Cowen Overseas Investment LP, a Cayman Islands
limited partnership (“Cowen”); and (x) “Tendered Warrants” shall mean the Public
Warrants to be purchased by the Warrant Purchasers in connection with the
Warrant Tender Offer and the Warrant Extension Tender Offer; and (xi) “Insiders”
shall mean the Sponsor, any holder of the Placement Units, or its underlying
securities or Founder Shares, any of their respective Permitted Transferees and
each officer and director of the Company.

 

17. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersede all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

18. No party may assign either this Letter Agreement or any of party’s rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on each
undersigned party and each of such undersigned party’s, as applicable, heirs,
personal representatives, successors and assigns.

 

19. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each Insider and Cowen (i) agrees that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 



7

 

 

20. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

21. This Letter Agreement shall terminate on the earlier of (i) the later of the
expiration of the Founder Lock-Up Period or Placement Unit Lock-Up Period, as
applicable, or (ii) the liquidation of the Trust Account; provided, however,
that this Letter Agreement shall earlier terminate in the event that the
Offering is not consummated; and, provided, further, that paragraph 5 of this
Letter Agreement shall survive any liquidation of the Company. 

 

[Signature page follows]

 



8

 

 

  Sincerely,      

COMPANY:

CHART ACQUISITION CORP.

a Delaware corporation

      By:

 

 

CHART ACQUISITION GROUP LLC

a Delaware limited liability company

      By:  

THE CHART GROUP L.P.,

a Delaware limited partnership, as the managing member of Chart Acquisition
Group LLC

 

  By:       Name:   Christopher D. Brady   Title: Manager 

 

 

COWEN INVESTMENTS LLC,

a Cayman Islands limited partnership

      By:   RCG LV PEARL, LLC, its general partner 

 

  By:       Name:       Title:  

 

 

THE CHART GROUP L.P.,

a Delaware limited partnership

 

  By:         Christopher D. Brady     Manager

 

 

THE KENDALL FAMILY INVESTMENTS

      By:   

 

 

Signature Page to Second Amended and Restated Letter Agreement

 



9

 

  

      Joseph R. Wright   Governor Thomas Ridge             Senator Joseph Robert
Kerrey     Timothy N. Teen             David Collier     Christopher Brady      
      Michael LaBarbera     Charlene Ryan             Matthew McCooe     
Christopher Brady Jr.             Cole Van Nice                   Young-Gak Yun
  Geoffry Nattans             H. Whitney Wagner   Abdulwahab Al-Nakib          
  Joseph Boyle   

Khaled El-Marsafy

(Fourth and Market)

            Deirdre Kilmartin   Margaret Saracco             Manuel D. Medina  
 

 

 

Signature Page to Second Amended and Restated Letter Agreement

 

 

10

 

